This decree was made on the general principle that no more should have been expended on the maintenance and education of the ward than the income of her estate. There was no particular circumstance to take this out of the general rule. The Court did not think that her guardian ought to have permitted the ward to live with her sister’s husband, who kept a public house; neither did the Court believe that her services at all compensated Dr. Black, her guardian. Every part of the account was fair; but her expenses ought not to have exceeded her income, and upon this principle the account was corrected though the principle was not minutely adhered to, because it appeared from some of the evidence that some articles, though included in the exceptions, were really not objected to.